DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 depends on itself, e.g. “A device comprising an integrated circuit according to claim 17.” The examiner will interpret claim 17 to depend on claim 16, since claim 16 recites “an integrated circuit.”  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder that is coupled with functional language but are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a dot product engine” and “activation function module” in claim 1. In this case, the claim discloses the terms that are considered generic placeholders, however the claim includes “gain control circuitry” in addition to the “dot product engine” and “activation function module” as part of the neuron, therefore the claim fails the three prong analysis and is therefore not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al (hereinafter Venkataramani), U.S. Publication No. 2020/0005125 A1, in view of Escott et al (hereinafter Escott), U.S. Publication No. 2007/0003078 A1.
	Referring to claims 1, 18, and 19, taking claim 1 as exemplary, Venkataramani discloses a neuron for an artificial neural network, the neuron comprising: 
a dot product engine [paragraphs 2, 17-18 “Each neuron in a layer evaluates a multi-input, single-output function that computes dot-product of its inputs and weights”] operative to: 
receive a set of weights [paragraphs 2, 17-18, As illustrated, the DNN 100 includes artificial neurons 110-119. The artificial neurons 110-119 are organized into multiple interconnected layers. Each neuron receives a set of inputs and performs dot-product based on its received inputs to produce a single output. The inputs to an artificial neuron may include outputs from other artificial neurons and/or primary inputs of the network; Each artificial neuron 110-119 computes a dot-product between a first vector and a second vector. The components of the first vector may be a set of values received from the artificial neuron's interconnections. The components of the second vector may be a set of corresponding weights for the components of the first vector];
receive a set of data inputs based on a set of input data signals [paragraphs 2, 17-18 “Each neuron in a layer evaluates a multi-input, single-output function that computes dot-product of its inputs and weights”]; and 
calculate the dot product of the set of data inputs and the set of weights to generate a dot product engine output [paragraphs 2, 17-18]; 
an activation function module arranged to apply an activation function to a signal indicative of the dot product engine output to generate a neuron output [paragraph 2, “Each neuron in a layer evaluates a multi-input, single-output function that computes dot-product of its inputs and weights, followed by a non-linear activation function on the weighted sum”]; and 
gain control circuitry [fig. 4, element 420] operative to control:
an input gain applied to the input data signals [paragraphs 31, 33-34, applying input gain by performing shifting of the X vector and Y vector].
Venkataramani does not explicitly disclose an input gain applied to the input data signals to generate the set of data inputs; and 
an output gain applied to the dot product engine output or by the activation function module; 
wherein the output gain is selected to compensate for the applied input gain.
However, Escott discloses an input gain applied to the input data signals to generate the set of data inputs [paragraph 20, fig. 1, The gain control logic may establish and adapt input gain applied to an input signal; input gain applied to analog to digital converter 104; element 122 makes 102 “controllable”]; and 
an output gain applied to the dot product engine output or by the activation function module [paragraphs 20, 33, fig. 1, The gain control logic may establish and adapt input gain applied to an input signal as well as output gain applied to an output signal. When input gain is applied to correct the level of an unwanted signal, the gain control system may compensate the output signal to maintain desired signal component levels; The gain control logic 122 may apply an output gain through the output gain logic 108. The output gain compensates the output signal `y` for the reduction in level of the desired signal components caused by the input attenuation. The output gain may be a function of the input gain, the desired signal level, the undesired signal level, or any combination thereof, and may wholly or partially compensate for the input gain; output gain applied to output by the processing logic 106];
wherein the output gain is selected to compensate for the applied input gain [paragraph 33, The gain control logic 122 may apply an output gain through the output gain logic 108. The output gain compensates the output signal `y` for the reduction in level of the desired signal components caused by the input attenuation. The output gain may be a function of the input gain, the desired signal level, the undesired signal level, or any combination thereof, and may wholly or partially compensate for the input gain].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Escott in the invention of Venkataramani, to implement an input gain applied to the input data signals to generate the set of data inputs; and an output gain applied to the dot product engine output or by the activation function module; wherein the output gain is selected to compensate for the applied input gain, in order to maintain a consistent level of a desired signal, while suppressing unwanted signal components which can cause clipping [Escott, paragraphs 21, 30].
	Referring to claim 2, the modified Venkataramani discloses a neuron according to claim 1 wherein the neuron further comprises: 
a controllable input gain unit [Escott, fig. 1, element 106 comprising element 122] operative to receive the set of input data signals and to output the set of data inputs to the dot product engine [Escott, fig. 1, receiving inputs from 104 and outputting to 130], wherein the gain control circuitry is operative to control a gain of the controllable gain unit [Escott, fig. 1, gain control 122 controlling 102; paragraph 28].
Referring to claim 3, the modified Venkataramani discloses a neuron according to claim 2 wherein the controllable input gain unit comprises a binary shift unit [Venkataramani, paragraph 34, compensation unit shifting the X vector component using EMB bits and the Y vector component using EMB bits].
Referring to claim 7, the modified Venkataramani discloses a neuron according to claim 1 wherein the gain control circuitry is operative to control the input gain and the output gain based at least in part on a value of one or more of the input data signals [Escott, paragraph 27, In one implementation, the gain control logic 122 determines adjustments to the input gain to keep level of the input signal `x` under the upper threshold 124 and/or above the lower level threshold 126. The thresholds 126 and/or 126 may be input signal level thresholds or may be thresholds for specific components of the input signal, such as voice; paragraphs 20, 33, fig. 1, The gain control logic may establish and adapt input gain applied to an input signal as well as output gain applied to an output signal. When input gain is applied to correct the level of an unwanted signal, the gain control system may compensate the output signal to maintain desired signal component levels; The gain control logic 122 may apply an output gain through the output gain logic 108. The output gain compensates the output signal `y` for the reduction in level of the desired signal components caused by the input attenuation. The output gain may be a function of the input gain, the desired signal level, the undesired signal level, or any combination thereof, and may wholly or partially compensate for the input gain; output gain applied to output by the processing logic 106].
Referring to claim 8, the modified Venkataramani discloses a neuron according to claim 7 wherein the gain control circuitry is operative to: 
compare a value of an input data signal to a first threshold [Escott, paragraph 27]; and 
if the value of the input data signal meets or exceeds the threshold, apply an input gain reduction to one or more of the input data signals [Escott, paragraph 27]
Referring to claim 9, the modified Venkataramani discloses a neuron according to claim 7 wherein the gain control circuitry is operative to: 
compare a value of an input data signal to a second threshold [Escott, paragraph 27]; and 
if the value of the input data signal is below the second threshold, apply an input gain increase to one or more of the input data signals [Escott, paragraph 27].
Referring to claim 14, the modified Venkataramani discloses a neuron according to claim 1 wherein the gain control circuity is operative to receive a tuning factor and to control the gain applied to each of the input data signals based in part on the received tuning factor [Escott, paragraphs 28-30, gain control in communication with distortion detection logic and controlling gain based on distortion detection logic].
Referring to claim 16, the modified Venkataramani discloses an integrated circuit comprising a neuron according to claim 1 [Venkataramani, paragraph 32].
Referring to claim 17, the modified Venkataramani discloses a device comprising an integrated circuit according to claim 17, wherein the device comprises a mobile telephone, a tablet or laptop computer or an Internet of Things (loT) device [Venkataramani, paragraph 53].
Referring to claim 20, the modified Venkataramani discloses an integrated circuit comprising an ANN system according to claim 19 [Venkataramani, paragraph 32].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani, in view of Escott, as applied to claim 1 above, and further in view of Delanghe et al (hereinafter Delanghe), U.S. Publication No. 2005/0174274 A1.
Referring to claim 10, the modified Venkataramani does not explicitly disclose a neuron according to claim 1 wherein the gain control circuitry is operative to control the input gain and the output gain based at least in part on a value of the dot product engine output.
However, Delanghe discloses wherein the gain control circuitry is operative to control the input gain and the output gain based at least in part on a value of the dot product engine output [paragraph 32, the digital gain provided by digital multiplier 222 may be used for higher precision or trimming].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Delanghe in the invention of Venkataramani, to implement wherein the gain control circuitry is operative to control the input gain and the output gain based at least in part on a value of the dot product engine output, in order to achieve gain without adding significant chip area [Delanghe, paragraph 22].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani, in view of Escott, as applied to claim 1 above, and further in view of Searle et al (hereinafter Searle), U.S. Publication No. 2010/0007414 A1.
Referring to claim 15, the modified Venkataramani does not explicitly disclose a neuron according to claim 1 wherein the neuron is operative to apply a bias signal to the signal indicative of the dot product engine output, and to apply a gain corresponding to the input gain to the bias signal. 
However, Searle discloses wherein the neuron is operative to apply a bias signal to the signal indicative of the dot product engine output, and to apply a gain corresponding to the input gain to the bias signal [paragraph 37, a multiplier for generating the bias control signal; The gain variation profile is, for example, determined based on…bias current versus gain profile of the first stage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Searle in the invention of the modified Venkataramani, to implement wherein the neuron is operative to apply a bias signal to the signal indicative of the dot product engine output, and to apply a gain corresponding to the input gain to the bias signal, in order to decrease complexity and increase overall efficiency of the device [Searle, paragraph 5].





Allowable Subject Matter
Claims 4-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the dot product engine is an analog dot product engine and wherein the neuron further comprises a set of digital to analog converters (DACs), each DAC having an input coupled to an output of the controllable gain unit and an input coupled to a data input terminal of the dot product engine, wherein, optionally, the gain control circuitry is operative to control a gain of the set of DACs, in combination with other recited limitations in claim 4.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the gain control circuitry is operative to: compare the value of the dot product engine output to a third threshold; and if the value of the dot product engine output meets or exceeds the threshold: if no input gain has been applied to the one or more of the input data signals, apply an input gain reduction to one or more of the input data signals; or if an input gain has been applied to the one or more of the input data signals, reduce the value of the input gain applied to the one or more input data signals, in combination with other recited limitations in claim 11.
Claims 5-6 and 12-13 are objected to by virtue of their dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al, U.S. Publication No. 2019/0311290 A1, discloses “[i]n general, a neuron performs the computation in two steps: 1) a weighted sum of the values it receives from the previous layer, using the weights of the associated connections, and 2) a nonlinear activation function applied to the weighted sum. Assume that the input to layer i is a vector X. The weights of layer i are the elements of a matrix W.sub.i with the number of its rows equal to the dimension of the layer's input X and the number of its columns equals the number of neurons in this layer. Also there is a bias vector b.sub.i. The output of the layer i of the neural network is O.sub.i(X)=X•W.sub.i+b.sub.i, where • is the dot product operator between matrices. The activation function then acts on each element in the output vector and the resulting vector acts as an input to the next layer” [paragraph 57].
Alves et al, U.S. Publication No. 2006/0034447 A1, discloses “[b]y placing a copy of the OMS gain coefficients at the output of the subband adaptive filters, the non-linearity introduced by the OMS gain coefficients at the microphone input is compensated. In addition, by implementing the subband adaptive filter structure and noise cancellation algorithm in the frequency domain, time delay problems can be avoided [paragraph 62].
Tawel, U.S. Patent No. 5,299,285, discloses “in each neuron between an input thereof for receiving said weighted sum of inputs and an output therefor for outputting an output signal value, including a neural conductive element having a variable gain defining said output signal value as a function of (a) said variable gain and (b) said weighted sum of inputs and gain adjustment logic means for dynamically adjusting the variable gain of the neuron independently of the other neurons in the network during a learning process of the neural network” [claim 1].
Zhou et al, U.S. Publication No. 2017/0364752 A1, discloses “[i]n some embodiments, an output gain used to set a sound volume of a sound element may be determined as a product of a volume multiplier factor as determined based on a saliency score of a candidate salient object and an input gain of the sound element. In some embodiments, such output gain is capped below a specific gain threshold in order to prevent or reduce audio clipping in audio rendering operations” [paragraph 124].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181